PER CURIAM.
This case came on to be heard on appeal from the action of the district court in dismissing the petition for a writ of habeas corpus filed by appellant William Estep, on the relation of his wife, Dora L. Estep.
And it appearing that the appellant has not petitioned the Supreme Court of the United States to review the judgment of the Supreme Court of Tennessee construing the statutes of that state, and that the petitioner has fáiled to exhaust his remedies in the state courts. See Ex parte Hawk, 321 U.S. 114, 64 S.Ct. 448, 88 L.Ed. 572; McCrea v. Jackson, Warden, 6 Cir., 148 F.2d 193.
The judgment below is affirmed.